United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-K/A (Mark One) þ Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2009 Or ¨ Transition Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number 001-31657 Arena Resources, Inc. (Exact name of registrant as specified in its charter) Nevada 73-1596109 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 6555 South Lewis Avenue Tulsa, Oklahoma 74136 (Address of principal executive offices) (Zip Code) (918) 747-6060 (Registrant’s telephone number, including area code) Securities registered under Section 12(b) of the Exchange Act: Title of Each Class Name of Each Exchange On Which Registered Common - $0.001 Par Value New York Stock Exchange Securities registered under Section 12(g) of the Exchange Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes þNo ¨ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act.Yes ¨No þ Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). ¨Yes¨NoþNot Applicable 1 Indicate by check mark if disclosure of delinquent filers in response to Item 405 of Regulation S-K is not contained herein, and will notbe contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. Large accelerated filer þAccelerated filer ¨Non-accelerated filer ¨ Indicate by check mark whether the registrant is shell company (as defined in Rule 12b-2 of the Act). Yes ¨No þ As of June 30, 2009, the aggregate market value of the common voting stock held by non-affiliates of the issuer, based upon the closing stock price of $31.85 per share, was approximately $1,195,116,500. As of March 1, 2010, the issuer had outstanding 38,793,963 shares of common stock ($0.001 par value). 2 TABLE OF CONTENTS PART I Page Item 1 Business 4 Item 1A Risk Factors 8 Item 1B Unresolved Staff Comments 14 Item 2 Properties 14 Item 3 Legal Proceedings 25 Item 4 Submission of Matters to a Vote of Security Holders 25 PART II Item 5 Market for Registrant's Common Equity, Related Stockholder Matters 27 and Issuer Purchases of Equity Securities Item 6 Selected Financial Data 28 Item 7 Management's Discussion and Analysis of Financial Condition 28 and Results of Operations Item 7A Quantitative and Qualitative Disclosures About Market Risk 36 Item 8 Financial Statements and Supplementary Data 36 Item 9 Changes in and Disagreement's With Accountants on Accounting 36 and Financial Disclosure Item 9A Controls and Procedures 37 Item 9B Other Information 39 PART III Item 10 Directors, Executive Officers and Corporate Governance 40 Item 11 Executive Compensation 43 Item 12 Security Ownership of Certain Beneficial Owners and Management 49 and Related Stockholder Matters Item 13 Certain Relationships and Related Transactions, and Director Independence 51 Item 14 Principal Accounting Fees and Services 51 PART IV Item 15 Exhibits 52 3 Explanatory Note The purpose of this Amendment No.1 to the Annual Report on Form 10-K of Arena
